Citation Nr: 0023320	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-22 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What evaluation is warranted for a schizoaffective disorder 
from March 18, 1997?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1996 to January 
1997.  This appeal arises from a March 1998 rating decision 
of the New York, New York, Regional Office (RO) which granted 
service connection for manic depressive reaction and assigned 
a 10 percent evaluation.  The veteran appealed this 
determination.  By rating decision of December 1998, RO 
changed the characterization of the psychiatric disorder to a 
schizoaffective disorder.  An increased evaluation to 30 
percent disabling was assigned.  The veteran has continued 
her appeal.


REMAND

In her substantive appeal (VA Form 9) of October 1999, the 
veteran requested a hearing before the Board of Veterans' 
Appeals (Board) sitting in Washington, D.C.  However, in a 
written statement received by the RO in October 1999, but 
apparently noted incorporated into the claims file until 
August 2000, she requested a hearing on appeal before a VA 
Hearing Officer at the RO.  The Board sent a letter to the 
veteran in August 2000 asking that she clarify her hearing 
request.  She responded later that same month that she did 
not want a hearing before the Board, but instead, a hearing 
on appeal at the RO.  

Under the circumstances, the undersigned finds that a REMAND 
is warranted in order to comply with the veteran's right to 
due process provided at 38 C.F.R. § 20.700(a) (1999).  The RO 
should complete the following action:

The RO should schedule the veteran for 
the next available hearing on appeal 
before a VA Hearing Officer sitting at 
the RO.  She should be informed of the 
time, date, and place that this hearing 
is scheduled for, and offered the 
opportunity to withdraw her hearing 
request if she so chooses.  Thereafter, 
after the issuance of the Hearing 
Officer's decision, and if the decision 
remains adverse to the appellant, the 
case should be returned to the Board for 
final adjudication.

The purpose of this REMAND is to afford due process.  It is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




